UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6621



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN BARNHARDT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-96-104-A, CA-98-631-AM)


Submitted:   November 30, 2000            Decided:   December 6, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Barnhardt, Appellant Pro Se. Helen F. Fahey, United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Barnhardt seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.*   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See United States v. Barnhardt, Nos. CR-96-104-A; CA-

98-631-AM (E.D. Va. Mar. 23, 2000). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
       Barnhardt alleges for the first time on appeal that his
sentence was illegal under Apprendi v. New Jersey, 120 S. Ct. 2348
(2000).   Even if this claim were properly before the court,
Barnhardt was not sentenced above the statutory maximum for the
offense of conviction without regard to drug quantity.       As a
result, the sentence does not implicate the concerns raised in
Apprendi.   See United States v. Angle, 230 F.3d 113 (4th Cir.
2000), petition for rehearing filed, Oct. 26, 2000 (No. 96-4662).


                                 2